Supervisor for over a year, was licensed as a Master Electrician in the District of Columbia and

Virginia, had taught a course at a community college, had received an associate’s degree and was

pursuing a bachelor’s degree in business administration and was the only candidate who

qualified for the District of Columbia’s residency preference.2 Id. at 4, 8-9.

       After participating in five application cycles within thirteen months, all resulting in her

non-selections, and after allegedly being subjected to “wrongful, psychological torment and

interference with her ability to work” through “open recalcitrance, discourtesy and

insubordination by her subordinates” and “lack of support from her Superiors,” the plaintiff

resigned from the DCRA on July 7, 2006. Am. Compl. ¶¶ 19, 33-34.

       The plaintiff first filed a complaint with the DCRA on January 3, 2006, alleging

discrimination in connection with her third-non selection. Id. ¶ 16. On March 16, 2006, the

plaintiff filed a complaint with the EEOC, claiming “disparate treatment in the denial of a

promotion and a hostile work environment on the basis of . . . race, gender, and matriculation.”

Def.’s Mot. to Dismiss, Ex. 1. The plaintiff did not include allegations of retaliation or

constructive discharge in her EEOC complaint. Id. On December 4, 2006, after more than 180

days had passed since the plaintiff filed her complaint, the EEOC issued a right to sue letter

stating that it had terminated its processing of the complaint. Am. Compl., Ex. 1.

                                      B. Procedural History

       The plaintiff filed a complaint in this court on March 5, 2007, see generally Compl., and

shortly thereafter, filed an amended complaint outlining six counts of gender discrimination, one

count of discrimination in violation of the District of Columbia Personnel Rules, one count of

retaliation, one count of hostile work environment and one count of constructive discharge,
2
       D.C. CODE § 1-608.01(e) provides that bona fide residents of the District of Columbia shall be
       given a preference when applying for positions within the District of Columbia government.
                                                   4
       Finally, the D.C. Circuit has directed that because it is difficult for a plaintiff to establish

proof of discrimination, the court should view summary-judgment motions in such cases with

special caution. See Aka v. Washington Hosp. Ctr., 116 F.3d 876, 879-80 (D.C. Cir. 1997),

overturned on other grounds, 156 F.3d 1284 (D.C. Cir. 1998) (en banc); see also Johnson v.

Digital Equip. Corp., 836 F. Supp. 14, 18 (D.D.C. 1993).

 B. The Court Denies the Defendant’s Motion and Grants the Plaintiff’s Cross-Motion for
              Summary Judgment on the Plaintiff’s Non-Selection Claims

                         1. Legal Standard for Gender Discrimination

       Generally, to prevail on a claim of sex discrimination under Title VII, a plaintiff must

follow a three-part burden-shifting analysis generally known as the McDonnell Douglas

framework. Lathram v. Snow, 336 F.3d 1085, 1088 (D.C. Cir. 2003). The Supreme Court

explained the framework as follows:

       First, the plaintiff has the burden of proving by the preponderance of the evidence
       a prima facie case of discrimination. Second, if the plaintiff succeeds in proving
       the prima facie case, the burden shifts to the defendant “to articulate some
       legitimate, nondiscriminatory reason for the employee’s rejection” . . . . Third,
       should the defendant carry this burden, the plaintiff must then have an opportunity
       to prove by a preponderance of the evidence that the legitimate reasons offered by
       the defendant were not its true reasons, but were a pretext for discrimination . . . .
       The ultimate burden of persuading the trier of fact that the defendant intentionally
       discriminated against the plaintiff remains at all times with the plaintiff.

Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981) (internal citations omitted)

(quoting McDonnell Douglas v. Green, 411 U.S. 792, 802 (1973)).

       To establish a prima facie case of discrimination in the context of a non-selection claim,

the plaintiff must show “(i) that [s]he belongs to a [protected class]; (ii) that [s]he applied and

was qualified for a job for which the employer was seeking applicants; (iii) that, despite h[er]

qualifications, [s]he was rejected; and (iv) that after h[er] rejection, the position remained open


                                                  7
satisfied this standard, the court grants the defendant’s motion for summary judgment on the

plaintiff’s constructive discharge claim.




                                       IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the defendant’s

motion for summary judgment, and grants in part and denies in part the plaintiff’s cross-motion

for summary judgment. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 14th day of September, 2009.



                                                              RICARDO M. URBINA
                                                             United States District Judge




                                                26